FIFTH DIVISION
                              MCFADDEN, P. J.,
                            GOBEIL and PINSON, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules



                                                                       May 2, 2022




In the Court of Appeals of Georgia
 A22A0567. JOHNSON v. THE STATE.

      MCFADDEN, Presiding Judge.

      After a jury trial, Derek Alexander Johnson was convicted of and sentenced

for1 several crimes in connection with a fatal shooting during a drug sale: voluntary

manslaughter, criminal attempt to sell marijuana, and possession of a firearm by a

convicted felon. On appeal, Johnson argues that the trial court erred in seating four

jurors after the state challenged Johnson’s exercise of peremptory strikes. But

contrary to his argument, the record shows that the trial court conducted the proper

analysis and did not err in that ruling. Johnson also argues that the trial court


      1
       Johnson was also convicted of felony murder, but the trial court merged that
conviction into the voluntary manslaughter conviction for sentencing purposes, so the
felony murder conviction is a nullity. See Nazario v. State, 293 Ga. 480 (746 SE2d
109) (2013).
improperly commented on the evidence while questioning two trial witnesses, but he

did not object to the trial court’s questions and he has not shown plain error. So we

affirm.

      1. Ruling on peremptory strikes.

      After the state challenged Johnson’s exercise of peremptory strikes as

discriminatory based upon either race or gender, the trial court reseated four jurors.

Johnson argues this decision was error. He contends that the trial court did not

properly evaluate the state’s challenge but instead combined steps of the applicable

analysis, thereby impermissibly shifting the burden of persuasion to him and failing

to determine if the state had proved discrimination. But as detailed below, the record

shows otherwise.

      “[I]t is unconstitutional for a prosecutor or defense counsel to exercise a

peremptory challenge to a prospective juror because of the juror’s race or gender.”

Robinson v. State, 278 Ga. 134, 135 (1) (598 SE2d 466) (2004). In Batson v.

Kentucky, 476 U. S. 79, 89-98 (III) (106 SCt 1712, 90 LE2d 69) (1986), the United

States Supreme Court set out a framework for evaluating whether a prosecutor’s

peremptory strikes were racially discriminatory, and that framework has been

extended to strikes that discriminate as to gender and to strikes made by defense

                                          2
counsel. See J. E. B. v. Alabama, 511 U. S. 127, 145-146 (V) (144 SCt 1419, 128

LE2d 89) (1994); Georgia v. McCollum, 505 U. S. 42, 59 (IV) (112 SCt 2348, 120

LE2d 33) (1992). Under that analytical framework,

        the trial court must engage in a three-step process to determine if the
        defendant’s peremptory challenges were used in a racially
        discriminatory manner [or a manner that discriminated due to gender].
        The opponent of a peremptory challenge must make a prima facie
        showing of racial [or gender] discrimination; the burden of production
        shifts to the proponent of the strike to give a race-neutral [or gender-
        neutral] reason for the strike; the trial court then decides whether the
        opponent of the strike has proven discriminatory intent. Although the
        burden of production shifts to the defendant if the [s]tate makes a prima
        facie case, the ultimate burden of persuasion as to discriminatory intent
        rests with — and never shifts from — the [s]tate.


Edwards v. State, 301 Ga. 822, 825 (2) (804 SE2d 404) (2017) (citations omitted).

        The record shows that, in step one of this analysis, the state argued that the

composition of the jury by race and gender did not resemble the composition of the

group of prospective jurors, and the trial court found the state had made a prima facie

case of racial and gender discrimination. Johnson did not challenge that finding at the

time.




                                           3
      On appeal, he argues only that the state failed to perfect the record with regard

to whether there was a prima facie case of discrimination. To the extent this argument

concerns the appellate record it has no merit, because it is Johnson’s burden, as the

appellant, to show error affirmatively by the appellate record. See Arnold v. State, 198

Ga. App. 514, 516 (3) (402 SE2d 312) (1991). The decisions Johnson cites in support

of this argument do not hold otherwise. Instead, those decisions are procedurally

inapposite, because the appellants in those cases were the persons challenging the

exercise of peremptory strikes and, as such, their burden of showing error by the

appellate record included establishing a prima facie case of discrimination. See, e. g.,

Shaw v. State, 201 Ga. App. 438, 439-440 (1) (411 SE2d 534) (1991). But in any

event, “[s]tep one of the inquiry is moot in the present case because [Johnson]

tendered his purportedly race- [and gender-]neutral explanations for the peremptory

strikes.” Harrison v. State, 257 Ga. App. 718 (572 SE2d 4) (2002).

      The record shows that the trial court then moved to step two, stating that “the

burden shifts to the defendant to explain the striking[.]” This statement, in context,

refers to Johnson’s burden of production and does not support Johnson’s argument

that the trial court improperly imposed upon him a burden of persuasion. See

Edwards, 301 Ga. at 825-826 (2) (a trial court’s reference to the “burden” of the

                                           4
proponent of peremptory strikes must be considered in context to determine if the trial

court conducted the proper inquiry into the strikes).

      At this point, the record shows that Johnson offered race- and gender-neutral

explanations for the strikes. Johnson was “not required to enunciate an explanation

that is persuasive, or even plausible. Rather, a neutral explanation means an

explanation based on something other than the race [or gender] of the juror. Unless

a discriminatory intent is inherent in the proponent’s explanation, the reason offered

will be deemed race [or gender] neutral.” Jackson v. State, 265 Ga. 897, 898 (2) (463

SE2d 699) (1995) (citations and punctuation omitted). Johnson’s explanations for

striking the four jurors at issue satisfied this minimum requirement. Among other

things, he noted that one had law enforcement experience and was a crime victim, one

was a business owner and a crime victim, one was “a member of the country club

crowd” whom Johnson’s counsel thought would be “more law and order than the

general citizenry,” and one was an IT worker. These explanations were based on

something other than the jurors’ race or gender and were not inherently

discriminatory.

      The record shows that after Johnson’s counsel offered race- and gender-neutral

explanations for his strikes, the trial court asked the prosecutor if he wanted “to argue

                                           5
that – the issues?” By doing so, the trial court “implicitly indicat[ed] that [he] was

moving to step three [of the analysis].” Edwards, 301 Ga. at 825 (2). See also

Coleman v. State, 301 Ga. 720, 724 (4) (804 SE2d 24) (2017). The prosecutor then

argued to the trial court that the reasons given by Johnson’s counsel for seven of the

eight strikes were pretextual (including the four strikes at issue here), and Johnson’s

counsel interjected arguments for why the strikes were not pretextual. Ultimately, the

trial court found that four of the challenged strikes were “an improper strike” and

reseated those jurors over Johnson’s objection. The trial court found that the other

challenged strikes were proper.

      We agree with Johnson that the record could be clearer. But “[w]e conclude .

. . from the context and the entirety of the discussion that the trial court properly

engaged in . . . step[ ] three [of the] analysis.” Dunn v. State, 304 Ga. 647, 651 (2)

(821 SE2d 354) (2018). Nothing in the record suggests that the trial court prematurely

ended the analysis at step two by rejecting Johnson’s explanations as not race- or

gender-neutral. Compare Jackson, 265 Ga. at 898-899 (2) (trial court erred by

prematurely evaluating the persuasiveness of the defendant’s explanations as part of

the trial court’s decision that the explanations were not race-neutral); Harrison, 257

Ga. App. at 719 (same). To the contrary, the trial court moved into step three by

                                          6
inviting the state to argue whether Johnson’s proffered explanations were pretextual

and by hearing both sides’ positions on that issue. See Edwards, 301 Ga. at 825 (2);

Coleman, 301 Ga. at 724 (4). Because “the trial court heard and considered the

[s]tate’s response [to Johnson’s explanations before he] found [race and] gender

discrimination[, t]he trial court did not end [his] analysis at step two [and he] did not

shift the burden of persuasion to [Johnson].” Tessmer v. State, 273 Ga. 220, 225 (5)

(539 SE2d 816) (2000).

      Where, as here,

      all three steps of the . . . analysis are completed and an explanation for
      the exercise of a peremptory strike is given, the trial court must
      ultimately decide the credibility of such explanation, and because the
      third step of the . . . procedure mandates that the trial court act as the
      trier of fact, the trial court’s findings are to be given great deference and
      are to be affirmed unless clearly erroneous.


Dunn, 304 Ga. at 652 (2) (citation and punctuation omitted). In Georgia the clearly-

erroneous standard is equivalent to the any-evidence standard. Morrell v. State, 313

Ga. 247, 251 (__ SE2d __) (2022). Johnson does not argue that the trial court’s

exercise of discretion in this regard was erroneous; instead, he argues that the trial

court “failed to determine” whether the state had proved discriminatory intent.


                                           7
      But contrary to Johnson’s position, the trial court was not required to make

express findings on that point. A trial court’s finding of pretext may be implicit, see

Daniels v. State, 306 Ga. 559, 565-566 (2) (832 SE2d 372) (2019), and the “proffer

of a pretextual explanation naturally gives rise to an inference of discriminatory

intent.” Toomer v. State, 292 Ga. 49, 55 (2) (b) (734 SE2d 333) (2012) (citation and

punctuation omitted). See also Coleman, 301 Ga. at 723-724 (4) (holding that the trial

court is not required to make an express finding as to whether purposeful

discrimination in a jury strike was shown). So although the trial court did not clearly

express his findings on the point, “the record indicates that the trial court in fact

assessed the totality of the circumstances and found . . . discriminatory intent in

[Johnson’s] use of peremptory strikes [against the four reseated jurors], thereby

completing the Batson inquiry. . . . We discern no clear error in this ruling.” Coleman,

301 Ga. at 724 (4) (footnote omitted), citing Wilburn v. State, 230 Ga. App. 619, 623

(2) (497 SE2d 380) (1998) (physical precedent) (“[A]lthough a clearer record would

allow us to rely less on implication and more on the actual findings of the trial court,

based on this unclear record we cannot conclude that the trial court clearly erred in

reseating the stricken jurors.”) (emphasis in original).

      2. Trial court’s comments on the evidence.

                                           8
      Johnson argues that his conviction must be reversed because the trial court

made two comments on the evidence that expressed or intimated the trial court’s

opinion on what had or had not been proved, in violation of OCGA § 17-8-57.

Because Johnson did not object to the comments, we will review the claimed error

only for “plain error which affects substantive rights of the parties.” OCGA § 17-8-57

(b). This is so even though the trial occurred before OCGA § 17-8-57 (b)’s effective

date. See Roberts v. State, 305 Ga. 257, 263 (4) n. 4 (824 SE2d 326) (2019) (plain

error review established in OCGA § 17-8-57 (b) applies retroactively).

      The challenged comments occurred during the testimony of two state’s

witnesses who described telephone conversations they had with Johnson in which he

discussed the shooting. Johnson argues that questions posed to the witnesses by the

trial court improperly implied that the trial court believed the telephone conversations

about which the witnesses testified had in fact occurred.

      In the first instance the trial court asked a question to clarify an exchange

between the witness and the prosecutor:

      [The Prosecutor]: The defendant told you after he took – after [the
      victim] took the marijuana from his lap, that [the victim] attempted to
      run away and he hit him? Isn’t that what defendant told you?



                                           9
      [The Witness]: Yes.


      The Court: Who hit him?


      The Witness: I guess [Johnson] hit him with his hands.


      The Court: No, no. I’m not asking you to guess, but I want to know who
      the defendant said – who hit whom? [Johnson] hit [the victim], or [the
      victim] hit [Johnson]?


      The Witness: To be honest, I don’t remember like which way it went. I
      just remember something being said that – I’m not sure.


      The Court: All right.


      In the second instance the trial court asked several questions at the end of the

witness’s direct examination, including the following questions related to the

witness’s earlier testimony about Johnson’s depiction of the shooting:

      The Court: When you talked with Mr. Johnson on the phone, and he told
      you about this event that you testified to.


      The Witness: Yes, sir.


      The Court: Did he say if anybody else was with him in the car?



                                         10
      The Witness: Yes, sir. He said his home boy.


      The Court: Do you know who that is?


      The Witness: No, sir.


      The trial court’s questions to these witnesses were not improper. A “trial court

may propound a clarifying question in order to develop the truth of a case without

violating OCGA § 17-8-57. The extent of such questioning is a matter of the trial

court’s discretion, as long as the questioning does not intimate an opinion as to what

has or has not been proved or as to the guilt of the accused.” State v. Nickerson, 324

Ga. App. 576, 578-579 (1) (749 SE2d 768) (2013) (citation omitted). The transcript

of the questions in this case indicates that, taken in context, the questions “were

interposed to develop the truth and to clarify the witnesses’ testimony[.]” Id. at 580

(1). The questions “were entirely objective, did not suggest any particular answer to

the witness[es], and related to the events [about which the witnesses had just

testified].” Curry v. State, 283 Ga. 99, 102 (4) (657 SE2d 218) (2008). While the

questions referred to portions of that testimony, the questions did not imply that the

trial court did — or did not — believe those witnesses were telling the truth about

having spoken to Johnson. Compare Alexander v. State, 294 Ga. 345, 348 (3) (751

                                         11
SE2d 408) (2013) (finding no violation of OCGA § 17-8-57 when the trial court

posed questions “for the purpose of clarifying [a] witness’ testimony concerning her

prior statement and did not express or intimate an opinion regarding the credibility

of the evidence being offered”) with State v. Anderson, 287 Ga. 159, 160-161 (1)

(695 SE2d 26) (2010) (finding that the trial court’s questioning of a witness was an

expression of opinion that venue had been proven in violation of OCGA § 17-8-57

when the trial court, after asking a witness about the location of a store at which a

fraudulent credit card transaction allegedly occurred, stated “I just wanted to make

sure”).

      For these reasons, “we conclude that the trial court’s questions fell within the

court’s discretion to ask questions to develop the truth of the case.” Curry, 285 Ga.

at 102 (2). “Because there was no error, there was per force no plain error warranting

reversal.” Crenshaw v. State, 341 Ga. App. 406, 409 (801 SE2d 92) (2017).

      Judgment affirmed. Gobeil and Pinson, JJ., concur.




                                         12